DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 12, the recitation, “where a further stream of liquid natural gas (LNG) is employed to condense and fractionate the methane and the C2+ fractions from 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 10, 12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “in a liquid state that is separate and distinct from the refinery gas stream” is indefinite for as it is not clear what is separate and distinct from the refinery gas stream and there is no way to discern if the recitation refers to the liquid state or the supplemental source of methane.
The recitation, “and that is employed as a cryogenic energy source” is indefinite since the claim already introduces a cryogenic energy source earlier in the claim and it is unclear why this is introduced anew. Further it is unclear what step or operation is required by the term “employed”, since the injecting step already provides cooling with the supplemental LNG and there is no other step disclosed that differentiates the injection action from an employing action.

In regard to claim 7, the recitation, “from the LNG storage tank” is without antecedent basis and is unclear.
In regard to claim 12, the recitation, “the further stream of LNG from the LNG storage tank” is indefinite as the LNG storage tank is without antecedent basis and is unclear.
The recitation, “where a further stream of liquid natural gas (LNG) is employed to condense and fractionate the methane and the C2+ fractions from the refinery gas stream” is indefinite since claim 1 already has a stream of LNG that is employed to condense the stated fractions from the refinery gas stream.  And the disclosure and the further recitations of claim 12 show that the further stream is not employed to cool the refinery gas stream but is used to cool the gas stream from the top of the fractionator.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 9, 10, 12, 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currence (US 2012/0137726) in view of Nelson (US 3398545) 
	In regard to claims 1, 12, Currence teaches a method of recovering C2+ fractions from a refinery gas stream (110; para. 6, 15, 16) where liquid natural gas (LNG) is employed as a cryogenic energy source to condense and fractionate the C2+ fractions from the refinery gas stream (110), the method comprising the steps of: 
obtaining the refinery gas stream (110), the refinery gas stream being in a vapor phase and comprising hydrogen, methane, C2+ fractions, and olefins (para. 6, 15, 16); 
injecting the refinery gas stream (110) into a fractionator (46) having a plurality of trays (para. 28) that enable heat exchange and fractionation within the fractionator (46), the fractionator (46) having an overhead temperature and a bottoms temperature; 
using an inline gas mixer (30), injecting an injection stream (142, note stream is in liquid state - para. 30 - “liquid stream”) of the LNG (from LNG storage tank 54) into the refinery gas stream (110) upstream of the fractionator (46), the injection stream of the LNG being controlled (amount employed is controlled) to condense the C2+ fractions present in the refinery gas stream (110) entering the fractionator (46, para. 30, 32); 
feeding a reflux stream of the LNG (150 to 46, hereafter 150 for simplicity) to a top tray (top region) in the fractionator (46), the reflux stream (150) being controlled to control the overhead temperature (para. 30, amount employed is controlled); and 

Currence teaches most of the claim limitations, but does not appear to explicitly teach that the injection stream (142) of the LNG and the reflux stream is from a supplemental source of methane that is separate and distinct from the refinery gas stream and increases an amount of methane in the refinery gas stream and does not teach the hydrogen separation as claimed in claim 12.  
However, Nelson explicitly teaches that it is known to separate hydrogen from a refinery tail gas (column 1, line 15-16 - “refinery tail gas”) and teaches employing an LNG storage tank (column 5, line 40 - “LNG is shown entering the overall system from storage”) to provide a supplemental source of methane that is separate and distinct (column 2, line 14-16 - “the LNG…is pure methane or virtually pure methane”; and the supplemental LNG is used as “a scrubbing agent” - column 1, line 15-20, see that column 2, line 5-10 - “the scrubbing liquid is constituted by LNG and by suitable products from the refinery tail gas”; further see column 5, line 40 providing LNG from storage) from the refinery gas stream (refinery tail gas) ().  
Further, it is noted that Nelson teaches a step where a further stream of liquid natural gas (100; column 5, line 20-25) is employed to aide in the recovering the H2 comprises the steps of:
connecting a fractionator overhead line (from 58) between a top (see top) of a fractionator (58) and a separator (86), the fractionator overhead line (from 58) comprising a gas heat exchanger (62, 68, and/or 72) and a second inline gas mixer (82) upstream of the separator (86); 

using the gas heat exchanger (62, 68, 72), pre-cooling the gas stream upstream of the second inline gas mixer (82); and 
using the second inline gas mixer (82), injecting the further stream of LNG (100) from a LNG storage tank (see storage - column 5, line 40) into the gas stream (from 58) upstream of the separator (86), the injection of the further stream of LNG (100) being controlled to condense and separate the methane and the C2+ fractions (see hydrocarbons at least as heavy as methane) from the gas stream at the separator (86) to obtain the H2 (88). 
	Therefore it would have been obvious to a person of ordinary skill in the art to modify Currence with a supplemental source of methane and with the hydrogen separation steps as described in detail by Nelson above, for the purpose of gainfully using available LNG (Nelson - column 1, line 16 “available liquid natural gas”) and its refrigeration potential (Nelson - column 1, line 16) to provide beneficial scrubbing for removal of hydrogen and to reduce the considerable amount of equipment and power (column 2, line 3) associated with cleaning scrubbing agents and for the purpose of permitting Currence to process a greater variety of feed gas streams including streams with larger amounts of Hydrogen and for the purpose of separating hydrogen from the other components for sale (and use).  Note that the modification results in an increased amount of methane in the refinery gas stream as the supplemental LNG of Nelson provided to the vessel (54) of Currence provides supplemental LNG to the injection 
In regard to claim 7, Currence, as modified, suggests employing pumps since Nelson teaches that a LNG from storage is provided using a cryogenic feed pump (see pumps 112, 118; column 5, line 45, 62 - “low pressure pump 112”, “pump 118”).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Currence with a pump to move the LNG from an LNG storage tank (54) for the purpose of providing greater flexibility and control. 
	In regard to claim 9, Currence teaches that the bottoms temperature is controlled to achieve a predetermined fractionation of the C2+ fractions (para. 30, 32).  
	In regard to claim 10, Currence teaches the injection of the LNG into the refinery gas stream (110) is controlled to maintain the refinery gas stream at a constant temperature (due to steady state operation) immediately upstream of the fractionator (46; note that during steady state operation, the injection of 142 into separator 30 will keep the fluid in 122 at a constant temperature over a period of time at the location just before the fractionator 46 - due to steady state operation).  
	In regard to claims 14, 15, Currence teaches that the refinery gas stream (110) is pre-cooled upstream of the inline gas mixer (30) in a heat exchanger (24, 58) by a vapor fraction (126) of the fractionator (46).  
	In regard claim 16, Currence teaches that the reboiler (58) comprises the heat exchanger (24, 58; para. 31).

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Currence (US 2012/0137726) in view of Nelson (US 3398545) and further in view of Hammond (US 4272269) or Mortko (US 6405561).
Currence, as modified, teaches most of the claim limitations, and fully suggests providing LNG using pumps (see discussion above).  But in addition, it is noted that providing cryogenic feed pumps of liquid from tanks is well known as taught by Hammond or Mortko.  Hammond teaches a cryogenic feed pump (37) for moving liquid from storage tank (36).  Alternatively, Morko teaches a cryogenic feed pump (54) for moving liquid from storage tank (50).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Currence with a pump and valves control on line (150) of Currence, as taught by either of Hammond or Mortko, for the purpose of providing flexibility in distributing the liquid stream.

Claim(s) 1, 7, 9, 10, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson (US 3398545) in view of Bates (US 3846993).
	In regard to claims 1, 12, Nelson teaches a method of recovering C2+ fractions (column 2, line 36 - see ethane and heavier components) from a refinery gas stream (2; column 1, line 16 - refinery tail gas) where liquid natural gas (LNG - column 2, line 14) is employed as a cryogenic energy source to condense and fractionate the C2+ fractions from the refinery gas stream (2), the method comprising the steps of: 

injecting the refinery gas stream (2) into a fractionator (26 in 4, see figure 2) having a plurality of trays (interpreted as separation structure in distillation column; implicit to a demethanizer) that enable heat exchange and fractionation within the fractionator (26), the fractionator (26) having an overhead temperature and a bottoms temperature (inherent to disclosure of Nelson); 
feeding a reflux stream of the LNG (144) in a liquid state from a supplemental source of methane that is separate and distinct from the refinery gas stream (2)(column 2, line 14-16 - “the LNG…is pure methane or virtually pure methane”; and the supplemental LNG is used as “a scrubbing agent” - column 1, line 15-20, see that column 2, line 5-10 - “the scrubbing liquid is constituted by LNG and by suitable products from the refinery tail gas”; further see that the reflux stream 144 is provided at least in part by the supplemental LNG from tank - column 5, line 40) to a top tray (top region) in the fractionator (26), the reflux stream (144) being controlled to control the overhead temperature (column 6, line 34-36, amount employed is controlled see use of valve); and 
controlling the bottoms temperature by circulating a fluid stream (streams associated with 50, 24) between a bottom tray (bottom region) of the fractionator (26) and a reboiler (50, 24);
It is rehearsed that Nelson teaches employing an LNG storage tank (column 5, line 40 - “LNG is shown entering the overall system from storage”) to provide the 
And Nelson teaches a step where a further stream of liquid natural gas (100; column 5, line 20-25) is employed to aide in separating H2, wherein the recovering the H2 comprises the steps of:
connecting a fractionator overhead line (from 58) between a top (see top) of a fractionator (58) and a separator (86), the fractionator overhead line (from 58) comprising a gas heat exchanger (62, 68, and/or 72) and a second inline gas mixer (82) upstream of the separator (86); 
removing a gas stream (from 58) from the top of the fractionator (58) through the fractionator overhead line (from 58), the fractionator overhead line carrying the gas stream to the separator (86); 
using the gas heat exchanger (62, 68, 72), pre-cooling the gas stream upstream of the second inline gas mixer (82); and 
using the second inline gas mixer (82), injecting the further stream of LNG (100) from a LNG storage tank (see storage - column 5, line 40) into the gas stream (from 58) upstream of the separator (86), the injection of the further stream of LNG (100) being controlled to condense and separate the methane and the C2+ fractions (see hydrocarbons at least as heavy as methane) from the gas stream at the separator (86) to obtain the H2 (88). 

However, Bates teaches using an inline gas mixer (7), injecting an injection stream of the LNG (5) from a supplemental source of methane that is separate and distinct from the feed gas stream (2; the LNG comes from a source that is separate and distinct from the feed gas, column 1, line 10-15 - see that the LNG comes from a transport of LNG) into a feed natural gas stream (2) upstream of a fractionator (13), the injection stream of the LNG (5) being controlled (amount employed is controlled; column 4, line 40-45 - rate is controlled) to condense the C2+ fractions (column 1, line 53-55) present in the feed gas stream (2) entering the fractionator (13).
	Therefore it would have been obvious to a person of ordinary skill in the art to modify Nelson with an inline gas mixer, injecting an injection stream of the LNG from the LNG storage tank into the refinery gas stream of Nelson upstream of the fractionator (26), the injection stream of the LNG being controlled to condense the C2+ fractions present in the refinery gas stream entering the fractionator (26) as taught by Bates for the purpose of providing a reduction in the refrigeration power and cost required for extracting C2+ and heavier components in situations where there is a suitable amount of LNG on hand to provide cooling for fractionation in addition to the cooling provided for scrubbing and further to employ such direct contact cooling in situations where there is a singular user or destination for the separated methane to reduce the cost and number 
In regard to claim 7, Nelson, as modified, suggests employing pumps since Nelson teaches providing that LNG from storage is provided using a cryogenic feed pump (see pumps 112, 118; column 5, line 45, 62 - “low pressure pump 112”, “pump 118”).  Therefore it would have been obvious to a person of ordinary skill in the art to provide pumps for delivering the LNG stream (5) for the purpose of providing greater flexibility and control. 
	In regard to claim 9, Nelson teaches that the bottoms temperature is controlled to achieve a predetermined fractionation of the C2+ fractions (see 50, 24).  
	In regard to claim 10, Nelson, as modified, teaches the injection of the LNG into the refinery gas stream (2) is controlled to maintain the refinery gas stream at a constant temperature (due to steady state operation) immediately upstream of the fractionator (26; note that during steady state operation, the injection of LNG into mixer 7 as taught by Bates will keep the fluid going to the fractionator 26 at a constant temperature over a period of time at the location just before the fractionator 26 - due to steady state operation).

(s) 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson (US 3398545) in view of Bates (US 3846993) and further in view of Currence (US 2012/0137726).
	Nelson, as modified, teaches most of the claim limitations but does not explicitly teach that the refinery gas stream (2) is pre-cooled upstream of the inline gas mixer (7 from Bates) in a heat exchanger by a vapor fraction of the fractionator (26) and that the reboiler comprises the heat exchanger.  However providing upstream precooling of a feed gas and reboiling with a heat exchanger is well known as taught by Currence.  Currence teaches that a refinery gas stream (110) is pre-cooled upstream of the inline gas mixer (30) in a heat exchanger (24, 58) by a vapor fraction (126) of the fractionator (46) and that a reboiler (58) comprises the heat exchanger (24, 58; para. 31).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Nelson with the reboiler and upstream precooling as taught by Currence for the purpose of employing the heat of the feed gas to provide reboiling to the column and precooling of the feed gas to improve the efficiency of the process.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but are not persuasive.
Applicant's argument (page 5-7) is an allegation that Nelson “uses LNG as a source of indirect refrigeration potential”… “Rather than injecting an injection stream of LNG into a refinery gas stream”.  
In response, the fact that Nelson teaches that LNG can be used for indirect cooling is not evidence that direct cooling is non-obvious nor is it a teaching away from 
	Applicant's argument (page 7) is an allegation that “in this purpose, the LNG is not used as a cryogenic energy source, is not combined with a refinery gas stream and does not increase the methane content”.  
In response, the applicant is commended for their cogent remarks, but the argument is unpersuasive since the rejection of the claims is not provided with just Nelson.  Rather, the claimed invention is shown to be an obvious modification of Currence wherein Currence shows the direct contact of LNG with the feed gas and the modification of Currence to include the LNG scrubbing from a tank of LNG results in the claimed recitations since the LNG from the supplemental source taught in Nelson is resultantly provided to the injection stream (142) of Currence and is mixed with the refinery gas (110) and thereby adds methane to the refinery gas stream (110) therefore the allegation is unpersuasive since the grounds of rejection are not based merely on Nelson alone.  
Applicant's argument (page 8) is an allegation that injection of LNG into the refinery gas of Nelson would not be motivated merely because Nelson teaches that vaporized methane can be provided as a separate product.    
In response, the allegation is unpersuasive in view of the rejections above and the recognition that teaching that LNG can be vaporized indirectly and sent as a 
Further the arguments fail to recognize that Currence is modified by Nelson and therefore, the indirect cooling teachings of Nelson are not a part of the modified process described by the rejection.  
Applicant's argument (page 8) is in regard to the new limitations and the applicant is directed to the further explanations of the rejections above. 
Applicant's argument (page 9-10) is an allegation that there would be no reason to modify Nelson with direct cooling since the cooling of Nelson already condenses the C2+ fractions.  
In response, the allegation is unpersuasive because there are clearly situations where multiple outputs of methane are not required and the direct contact cooling with LNG could reduce the capital costs needed for the heat exchangers of Nelson.
	Applicant's argument (page 10-11) is an allegation that the feed gas streams of Nelson and Bates are “different” and that there is no motivation to use direct contact cooling in Nelson.
In response, the allegation is unpersuasive since prior art clearly shows that direct contact cooling can provide desired cooling with reduced numbers of heat exchangers.  See Bates showing mixing with supplemental LNG after cooling some in a 
Applicant's argument (page 11) is an allegation that separating methane from hydrogen is more difficult by adding methane.
In response, there is no support for this allegation and the teachings of Nelson clearly show that scrubbing the hydrogen gas of methane involves providing liquid natural gas to “scrub” the hydrogen gas of methane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
October 19, 2021